          Case 2:19-cv-00290-RSL Document 358 Filed 12/01/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
 7                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8
     BRUCE CORKER d/b/a RANCHO ALOHA;             CIVIL ACTION NO. 2:19-cv-00290
 9   COLEHOUR BONDERA and MELANIE
     BONDERA, husband and wife d/b/a              ORDER STAYING CASE DEADLINES
10   KANALANI OHANA FARM; and ROBERT              AS TO DEFENDANT PACIFIC
     SMITH and CECELIA SMITH, husband and         COFFEE INC.
11   wife d/b/a SMITHFARMS, on behalf of
     themselves and others similarly situated,
12
                       Plaintiffs,
13
     v.
14
     COSTCO WHOLESALE CORPORATION, a
15   Washington corporation; AMAZON.COM,
     INC., a Delaware corporation; HAWAIIAN
16   ISLES KONA COFFEE, LTD., LLC, a
     Hawaiian limited liability company; COST
17   PLUS/WORLD MARKET, a subsidiary of
     BED BATH & BEYOND, a New York
18   corporation; BCC ASSETS, LLC d/b/a
     BOYER’S COFFEE COMPANY, INC., a
19   Colorado corporation; JAVA LLC, a Michigan
     limited liability company; MULVADI
20   CORPORATION, a Hawaii corporation;
     COPPER MOON COFFEE, LLC, an Indiana
21   limited liability company; GOLD COFFEE
     ROASTERS, INC., a Florida corporation;
22   CAMERON’S COFFEE AND
     DISTRIBUTION COMPANY, a Minnesota
23   corporation; PACIFIC COFFEE, INC., a
     Hawaii corporation; THE KROGER CO., an
24   Ohio corporation; WALMART INC., a
     Delaware corporation; BED BATH &
25   BEYOND INC., a New York corporation;
     ALBERTSONS COMPANIES INC., a
26

                                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     ORDER
                                                                              250 Hudson Street, 8th Floor
     CASE NO. 2:19-CV-00290-RSL
                                                                               New York, NY 10013-1413
                                                                     Tel. 212.355.9500 • Fax 212.355.9592
       Case 2:19-cv-00290-RSL Document 358 Filed 12/01/20 Page 2 of 2




 1   Delaware Corporation; SAFEWAY INC., a
     Delaware Corporation; MNS LTD., a Hawaii
 2   Corporation; MARMAXX OPERATING
     CORP. d/b/a T.J. MAXX and MARSHALLS,
 3   a Delaware corporation; SPROUTS
     FARMERS MARKET, INC. a Delaware
 4   corporation,

 5            Defendants.

 6

 7

 8            Plaintiffs have filed a Notice of Settlement with Defendant Pacific Coffee, Inc. d/b/a Maui

 9   Coffee Company (“MCC”). All case deadlines with respect to MCC are STAYED. This order

10   does not affect any deadlines as applied to any other Defendants.

11            DATED this 1st day of December, 2020.

12

13                                                     Robert S. Lasnik
                                                       United States District Court Judge
14

15   Presented by:

16   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
17          /s/ Daniel E. Seltz
     Daniel E. Seltz (pro hac vice)
18   250 Hudson Street, 8th Floor
     New York, NY 10013
19   Telephone: 212-355-9500
     Email: dseltz@lchb.com
20
     KARR TUTTLE CAMPBELL
21
     Paul Richard Brown, WSBA #19357
22   Nathan T. Paine, WSBA #34487
     Daniel T. Hagen, WSBA #54015
23   Andrew W. Durland, WSBA #49747
     Joshua M. Howard, WSBA #52189
24   701 Fifth Avenue, Suite 3300
     Seattle, Washington 98104
25   206.223.1313
     npaine@karrtuttle.com
26

                                                                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     ORDER
                                                                                       250 Hudson Street, 8th Floor
     CASE NO. 2:19-CV-00290-RSL                     -2-                                 New York, NY 10013-1413
                                                                              Tel. 212.355.9500 • Fax 212.355.9592
